Citation Nr: 1436982	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  03-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a left eye disability. 

4.  Entitlement to service connection for chronic headaches. 

5.  Entitlement to an initial rating higher than 10 percent for residuals of a left knee injury.

6.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1981 to July 1984, with subsequent service in the Army Reserve until 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2002 and November 2003, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a decision in June 2007, the Board remanded the case to the RO for additional development.  The Board also denied the Veteran's claims of service connection for a right knee disability, residuals of a chest injury, and hypertension, and those issues, which were the subject of a subsequent appeal to the United States Court of Appeals for Veterans Claims (Court) and a Board remand, are presently the subject of a separate determination of the Board. 

In September 2010, the Board promulgated a decision, denying the Veteran's claim of service connection for a thyroid disorder, and remanded the case to the RO for additional development of the claims of service connection for a back disability, a left eye disability, and chronic headaches, and of a higher initial rating for residuals of a left knee injury. 

The Veteran appealed the Board's September 2010 decision as to the denial of service connection for a thyroid disorder to the Court. 

In an Order dated in June 2011, the Court granted a Joint Motion for Remand of the parties, that is, the Secretary of VA and the Veteran, who at that time was represented by counsel, and vacated the Board's decision and remanded the case to the Board for readjudication consistent with the Joint Motion.  

In December 2011, the Board remanded the case for further development.

The Board takes jurisdiction of the issue of entitlement to a total disability rating based on individual unemployability.

The issues of entitlement to service connection for a thyroid disorder, a back disability, a left eye disability, and chronic headaches, as well as entitlement to a total disability rating based on individual unemployability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Veteran, in writing, withdrew the appeal regarding the claim of entitlement to an initial rating higher than 10 percent for residuals of a left knee injury.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to an initial rating higher than 10 percent for residuals of a left knee injury have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2014, prior to the promulgation of a decision in the appeal, the Veteran, in writing, withdrew the appeal regarding the claim of entitlement to an initial rating higher than 10 percent for residuals of a left knee injury.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As the claim was withdrawn, the appeal is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal regarding the claim of entitlement to an initial rating higher than 10 percent for residuals of a left knee injury is dismissed.


REMAND

In December 2011, the Board remanded the claims for service connection for further development, namely to obtain the Veteran's complete Reserve personnel records, including those for active duty for training (ACDUTRA) to identify the precise periods of ACDUTRA. The periods of duty in 1994 and 1995 were of special interest.

Upon remand, the RO requested the Veteran's Reserve treatment records, not his personnel records.  As the requested development has not been completed, further action to ensure compliance with the remand directives is required.  

As to the issue of entitlement to a total disability rating based on individual unemployability, it is unclear whether the Veteran is currently employed.  In a Request for Employment Information in Connection with Claim for Disability Benefits, dated in November 2013, the Veteran's employer indicated that the Veteran had been absent from work due to disability since November 2012.  A January 2014 VA examination report indicates that the Veteran may be unemployable; however, it is unclear whether he is currently employed.  Specifically, the report states that the Veteran "has difficulty meeting the demands of his job," which indicates that he is currently employed, but the report goes on to say that "he will not be able to return to his current occupation in retail," which indicates that he is currently unemployed.  Remand is needed to determine if the Veteran is engaged in substantially gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. 

2.    Obtain from the appropriate Federal custodian, the Veteran's complete Reserve personnel records and all orders for ACDUTRA.  The periods of duty in 1994 and 1995 of particular focus.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  The non-existence or unavailability of any records must be documented for each Federal custodian contacted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


